MaRshall, J.
Tbe appeal presents tbe question of whether, under cb. 214, Laws of 1901, as to a fireman who "had been in service before tbe act, part of tbe time as a volunteer; one not required to spend time in tbe service so as to •preclude him from giving bis attention in part to private affairs and not drawing a monthly salary, as in case of members of paid fire departments in many cases, tbe period covered by tbe mixed vocation is countable in making up^ tbe twenty-two _years requisite to eligibility for a pension. Tbe law is as follows:
“Any member of tbe fire department of any such city, having served twenty-two years or more in such department, may *525make application to said board to be retired from stick department, or be may be retired by tke said board of its own motion; in either wkick case said board shall order and direct that such member shall be paid a monthly pension of a sum equal to one half of the monthly compensation allowed such member as salary at the date of his retirement, or if any member shall be discharged after serving twenty-two years or more, the said board shall order or direct that such person shall be paid a monthly pension equal to one half the monthly compensation allowed to such member as salary at the date of' his discharge.” [Sec. 959 — 46n, Stats.]
W-e are unable to see any legitimate ground for reading the-foregoing as if the words — who has received a monthly salary during the whole of such time and devotéd his whole time to the service — or words of similar import were in place by implication after the words “in such department” so as to-exclude service under the conditions which characterized that of respondent during his early connection with the fire department. There is no rule of judicial interpretation which would justify or even suggest taking such liberty with the statute as we look at the matter. “Any member of the fire department of any such city, having served twenty-two years or more in such department,” does not seem to have any qualification as to whether the department is on a salary basis, or volunteer basis, part of the time. The call is for a fire department — an organization in the ordinary way as part of’ the municipal machinery — membership therein, service for the period of at least twenty-two years, and a monthly compensation incident to the service at the time of its termination.
It is by no means clear that the monthly salary feature requires the compensation to be awarded in form as a stated amount per month, instead of a specified sum per year, payable annually, quarterly, monthly, or otherwise. That feature of the law seems to be to the effect that the compensation of the ex-officer shall be one half as much per month as he re*526ceived as an equivalent for bis service covering sncb a period at the termination of his connection with the department.
The foregoing accords with the decision complained of.
By the Gourt. — The order is affirmed.